Name: 2000/58/EC: Commission Decision of 11 January 2000 authorising Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. as regards areas in Portugal, other than those in which Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known not to occur (notified under document number C(1999) 5193)
 Type: Decision_ENTSCHEID
 Subject Matter: wood industry;  agricultural policy;  natural and applied sciences;  Europe
 Date Published: 2000-01-26

 Avis juridique important|32000D00582000/58/EC: Commission Decision of 11 January 2000 authorising Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. as regards areas in Portugal, other than those in which Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known not to occur (notified under document number C(1999) 5193) Official Journal L 021 , 26/01/2000 P. 0036 - 0040COMMISSION DECISIONof 11 January 2000authorising Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. as regards areas in Portugal, other than those in which Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known not to occur(notified under document number C(1999) 5193)(2000/58/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 1999/53/EC(2), and in particular Article 15(3) thereof,Whereas:(1) Where a Member State considers that there is an imminent danger of the introduction into its territory of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al., the pine wood nematode, from another Member State, it may temporarily take any additional measures necessary to protect itself from that danger.(2) Portugal informed the other Member States and the Commission on 25 June 1999 that some samples of pine trees originating in its territory were identified as infested by Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. Complementary reports supplied by Portugal indicated that more samples of pine trees showed infestation by Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al.(3) Sweden, on the basis of the abovementioned information from Portugal, adopted on 29 September 1999, certain additional measures including a special heat treatment and the use of a plant passport, for all wood leaving Portugal, with a view to strengthening protection against the introduction of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. from Portugal.(4) It has not yet been possible either to identify the source of contamination although elements indicate that packaging material is the most likely pathway, or to determine the full extent thereof in Portugal.(5) It is therefore necessary for Portugal to take specific measures. It may also be necessary for the other Member States to adopt additional measures to protect themselves against that danger.(6) The above measures should refer to movements of wood, isolated bark and host plants from Portugal to the other Member States. However it is necessary not to apply such measures to movements from area(s) in Portugal in which Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known not to occur, into the other Member States, and to Thuja L.(7) It is also necessary that Portugal take measures to control the spread of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. with the aim of eradication.(8) If it becomes apparent that the emergency measures referred to in the present Decision are not sufficient to prevent the entry of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al., or have not been complied with, more stringent or alternative measures should be envisaged.(9) The effect of the emergency measures will be assessed continually during 1999/2000, in particular on the basis of information to be provided by Portugal and the other Member States. Possible subsequent measures applicable to the introduction of wood, and isolated bark of Conifers (Coniferales), except that of Thuja L., and plants of Abies Mill., Cedrus Trew, Lariz Mill, Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr., other than fruit and seeds, caning from Portugal will be considered in the light of the results of that assessment.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Portugal shall ensure for wood and isolated bark as specified in the Annex to this Decision and plants of Abies Mill., Cedrus Trew, Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr., other than fruit and seeds, until 31 December 2000, that at least the conditions laid down in the Annex are met, if the said wood, isolated bark and/or plants are to be moved from areas(s) in Portugal, other than those in which Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known not to occur, established in accordance with the provisions of Article 4, either within Portugal or into other Member States.The conditions specified in point (a) of the Annex to this Decision, shall apply only to consignments leaving Portugal after 31 January 2000.Article 2The Member States of destination other than Portugal:- may subject consignments of wood, and isolated bark as specified in the Annex to this Decision and plants of Abies Mill., Cedrus Trew, Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr., other than fruit and seeds, coming from Portugal and moved into their territory to testing for the presence of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al.,- may take further appropriate steps to carry out official monitoring in respect of wood, and isolated bark as specfied in the Annex to this Decision and of plants of Abies Mill., Cedrus Trew, Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr., other than fruit and seeds, coming from Portugal and moved into their territory.Article 3Member States shall conduct official surveys for Bursaphelenchus xylopfilus (Steiner et BÃ ¼hrer) Nickle et al., on wood, and isolated bark as specified in the Annex to this Decision and of plants of Abies Mill., Cedrus Trew, Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr., other than fruit and seeds, originating in their country, for the confirmation of absence of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al.The results of the surveys provided for in the first paragraph shall be notified to the other Member States and to the Commission by 15 October 2000. However, by 15 January 2000, a first report of the results of the survey conducted in Portugal shall be submitted to the other Member States and to the Commission.The survey conducted by Portugal in accordance with the first paragraph may be monitored by the experts referred to in Article 19a of Directive 77/93/EEC under the procedure laid down therein.Article 41. Portugal shall establish areas in which Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al is known not to occur, taking into account the results of the surveys referred to in Article 3 carried out in these areas.2. The Commission shall compile a list of "areas" in which Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al is known not to occur and convey such a list to the Standing Committee on Plant Health and to the Member States.Article 5The Member States shall adjust at the latest by 31 January 2000 the measures which they have adopted with a view to protecting themselves against the introduction and the spread of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. in such a manner that the measures comply with Articles 1 and 2.Article 6This Decision shall be reviewed by 15 November 2000 at the latest.Article 7This Decision is addressed to the Member States.Done at Brussels, 11 January 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 26, 31.1.1977, p. 20.(2) OJ L 142, 5.6.1999, p. 29.ANNEXFor the purpose of Article 1, the following conditions shall be complied with:(a) MOVEMENTS INTO OTHER MEMBER STATESaa) Plants of Abies Mill., Cedrus Trew, Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr., other than fruit and seeds:Official statement that:- the plants have been officially inspected and found free from signs or symptoms of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al.,- no symptoms of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. have been observed at the place of production or in its immediate, vicinity since the beginning of the last complete cycle of vegetation,and- shall be accompanied by a plant passport prepared and issued in accordance with the provisions of Commission Directive 92/105/EEC(1).ab) Wood and isolated bark of conifers (Coniferales), except that of Thuja L., other than wood in form of:- chips, particles, wood waste or scrap obtained in whole or part from these conifers,- packing cases, crates or drums,- pallets, box pallets or other load boards,- dunnage, spacers and bearers,but including that which has not kept its natural round surface and isolated bark:official statement that the wood or the isolated bark shall:- have undergone an appropriate heat treatment to achieve a minimum wood core temperature of 56 °C for 30 minutes in order to ensure freedom from live Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al.,and- be accompanied by the said plant passport.ac) Wood of conifers (Coniferales), except that of Thuja L. in the form of chips, particles, wood waste or scrap obtained in whole or part from these conifers:official statement that the wood shall:- have undergone an appropriate fumigation treatment in order to ensure freedom from live Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al.,and- be accompanied by the said plant passport.ad) Wood of conifers (Coniferales), except that of Thuja L., in the form of packing cases, crates, drums, pallets, box pallets or other load boards, dunnage, spacers and bearers, including that which has not kept its natural round surface:the wood shall:- be stripped of its bark,- be free from grub holes which are larger than 3 mm across,- have a moisture content expressed as a percentage of dry matter of less than 20 % achieved at time of manufacture.(b) MOVEMENTS WITHIN PORTUGALba) Plants of Abies Mill., Cedrus Trew, Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr., other than fruit and seeds- grown in places of production where no symptoms of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. have been observed, or in its immediate vicinity since the beginning of the last complete cycle of vegetation and found free from signs or symptoms of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. during official inspections, shall be accompanied by the said plant passport when moved from the place of production,- grown in places of production where symptoms of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. have been observed, or in its immediate vicinity, since the beginning of the last complete cycle of vegetation or identified as infested by Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. shall not be moved from the place of production and shall be destroyed by burning,- grown in places, such as forests, public or private gardens, which are either identified as infested by Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al., or showing any symptom of poor health in areas officially demarcated as infested areas, or situated in salvage areas, shall be felled immediately under official control.bb) In the period between 1 November and 1 March, wood of conifers (Coniferales), except that of Thuja L., originating in areas:bba) where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur:bbaa) in the form of roundwood or sawnwood, with or without bark, obtained from such conifers, and identified as infested by Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al., or situated in salvage areas, or showing any symptoms of poor health, shall either be:- destroyed by burning in the immediate vicinity of the place of felling, or- moved under official control to be chipped and utilised at a wood-processing facility in the infested area, or- moved under official control to an industrial plant within the infested area for use as fuel wood within those premises, or- stripped of bark at the place of felling or within the immediate vicinity prior to being moved under official control to a processing plant, anywhere in Portugal, where the wood before 2 March may either be- chipped and used for industrial purposes, or- heat treated in such a way that a minium wood core temperature of 56 °C for 30 minutes has been achieved. Further movement of this heat treated wood is allowed when the wood is accompanied by the said plant passport;bbab) in the form of roundwood or sawnwood, with or without bark, obtained from such conifers showing no symptoms of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al., shall be moved under official control to a wood processing facility, anwhere within Portugal, where the wood shall either be:- chipped and used for industrial purposes, or- heat treated in such a way that a minimum wood core temperature of 56 °C for 30 minutes has been achieved. Further movement of this heat-treated wood is allowed when the wood is accompanied by the said plant passport;bbb) where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is not known to occur:bbba) in the form of roundwood or sawnwood, with or without bark, obtained from such conifers showing wilting symptoms, shall be sampled and tested for the presence of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al.. In the case of confirmation of the presence of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al., the wood shall be subject to the provisions referred to in (bbaa), and the area shall be demarcated as an infested area;bbbb) in the form of roundwood or sawnwood, may be moved anywhere in Portugal. If moved into infested area(s) such wood shall be:- stored separately from other wood of conifers and shall be identified by species, place of origin and producer,- stripped of its bark before 2 March.bc) In the period between 2 March and 31 October wood of conifers (Coniferales), except that of Thuja L., in the form of roundwood, or sawnwood originating in areas:bca) in which Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur:bcaa) obtained from such conifers, and identified as infested by Bursaphelencus xylophilus (Steiner et BÃ ¼hrer) Nickle et al., or situated in salvage areas, or showing any symptoms of poor health, shall either be:- within the infested area, immediately destroyed under official control at appropriate places by burning, or- within the infested area, immediately stripped of bark at appropriate places outside the forest before being moved under official control to storage places which have appropriate and approved wet storage facilities, available at least during the above period, with a view to a further movement to either:- premises within the infested area to be immediately chipped and used for industrial purposes,or- premises within the infested area for immediate use as fuel within those premises.bcab) obtained from such conifers showing no symptoms of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al., shall be immediately stripped of bark at the place of felling or in the immediate vicinity prior to being moved under official control to premises within the infested area where the wood shall be either:- chipped and used for industrial purposes, or- heat treated in such a way that a minimum wood core temperature of 56 °C for 30 minutes has been achieved. Further movement of this heat-treated wood is allowed when the wood is accompanied by the said plant passport;bcb) where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is not known to occur:bcba) in the form of roundwood or sawnwood, with or without bark, obtained from such conifers showing wilting symptoms, shall be sampled and tested for the presence of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al.. In the case of confirmation of the presence of Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al., the wood shall be subject to the provisions referred to in (bcaa), and the area shall be demarcated as an infested area.bcbb) in the form of roundwood or sawnwood, may be moved anywhere in Portugal. If moved into infested area(s) such wood shall be:- stored separately from other wood of conifers and shall be identified by speicies, place of origin and producer,- immediately stripped of its bark.bd) Isolated bark of conifers (Coniferales), except that of Thuja L. originating in areas in which Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur, shall be:- destroyed by burning or used as fuel at an industrial processing facility within the infested area, or- heat treated in such a way that a minimum temperature of 56 °C for 30 minutes has been achieved throughout the bark. Further movement of this heat-treated bark is allowed when the bark is accompanied by the said plant passport.be) Wood of conifers (Coniferales), except that of Thuja L, originating in areas in which Bursaphelenchus xlophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur, in the form of waste produced at the time of felling, shall be immediately burned at appropriate places within the infested areas under official control.bf) Wood of conifers (Coniferales), except that of Thuja L., originating in areas in which Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur, in the form of waste produced during wood processing, shall not be moved and shall within the infested areas either be immediately burned at appropriate places under official control or used as fuel wood at the processing facility.(1) OJ L 4, 8.1.1993, p. 22.